        MEMO ENDORSED




                                             May 17, 2021

BY ECF

Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square                                                         5/18/21
New York, NY 10007

      Re:    United States v. Hossein Wasiri,
             19 Cr. 423 (ALC)

Dear Judge Carter:

       I write to request that the Court adjourn the conference currently scheduled
for Thursday, May 20, to a date in mid-July. The government has no objection to
this request. Neither party has substantive updates to report to the Court at this
time.

       If the Court grants this request, the parties submit that the time until the
next conference should be excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h),
in the interest of justice.

                                             Respectfully submitted,

                                              /s/
                                             Clay H. Kaminsky
                                             Assistant Federal Defender
                                             (212) 417-8749

cc:   AUSA Jarrod Schaeffer       The application is GRANTED. Status
                                  conference adjourned to 7/15/21 at 2 p.m.
                                  Time excluded.
                                  So Ordered.

                                                                                      5/18/21
